FILED
                                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         March 26, 2020
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
    THOMAS JOSEPH CHRISMAN,

         Petitioner - Appellant,

    v.                                                      No. 19-4137
                                                    (D.C. No. 2:17-CV-00985-TC)
    LARRY BENZON,                                             (D. Utah)

         Respondent - Appellee.
                        _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

Before BACHARACH, BALDOCK, and MORITZ, Circuit Judges. **
                 _________________________________

         Petitioner filed a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the

District of Utah asserting claims of ineffective assistance of counsel, prosecutorial

misconduct, actual innocence based on newly discovered evidence, and double

jeopardy. The district court dismissed Petitioner’s § 2254 habeas petition as untimely

and denied Petitioner a certificate of appealability. Exercising jurisdiction under 28




*
  This order is not binding precedent, except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
U.S.C. § 2253(a), we deny Petitioner a certificate of appealability and dismiss

Petitioner’s appeal.

      If the district court denies a habeas petition on procedural grounds without

reaching the petitioner’s underlying constitutional claim, a certificate of appealability

will issue when the petitioner shows “jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right” and “jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000). The petitioner must satisfy

both parts of this threshold inquiry before we can hear the merits of the appeal. Gibson

v. Klinger, 232 F.3d 799, 802 (10th Cir. 2000).

      Here, the district court dismissed Petitioner’s habeas petition as time-barred.

After carefully reviewing Petitioner’s brief, the district court’s order of dismissal, and

the record on appeal, we agree with the district court that Petitioner’s claims are

untimely. Petitioner’s attempt to show actual innocence is without support in the

record, and Petitioner raises no other grounds supporting equitable tolling. See Bullock

v. Franklin, 201 F. App’x 644, 645 (10th Cir. 2006) (unpublished) (denying a

certificate of appealability when claims of actual innocence are not supported by the

record). For substantially the same reasons set forth in the district court’s order, we

hold that no reasonable jurist would find it “debatable whether the district court was

correct in its procedural ruling.” Slack, 529 U.S. at 478.




                                            2
      Accordingly, we GRANT Petitioner’s motion to proceed in forma pauperis,

DENY Petitioner a certificate of appealability, and DISMISS this appeal.




                                          Entered for the Court


                                          Bobby R. Baldock
                                          Circuit Judge




                                         3